Citation Nr: 1426563	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 due to treatment for a service-connected lumbar spine disability, in effect from January 28, 2008, to December 31, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1955 to January 1958 and from April 1958 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

The Veteran had severe postoperative residuals that required continued use of wheelchair or crutches for 12 months as a result of his January 2008 spinal surgery.


CONCLUSION OF LAW

The criteria have been met for an extension of a temporary total rating to January 31, 2009.  38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating (100 percent) will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. 
Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Severe postoperative residuals include the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  See 38 C.F.R. § 4.30(a)(2).

The Veteran's convalescent period was initially set at six months, from January 28, 2008, to July 31, 2008.  In June 2014, this period was extended to December 31, 2008, as a result of the February 2014 VA examination report.  The VA examiner opined that the Veteran would require convalescence at least through December 24, 2008, relying on a private medical report, dated that day, showing that he had problems with weight-bearing and would require a walker or crutches.  

The Veteran is entitled to a sixth, additional month of convalescence, bringing his total period of convalescence to 12 months, the maximum amount of time allowed under 38 C.F.R. § 4.30.  The record does not contain a follow up appointment with his orthopedist during January 2009.  The December 24, 2008, private treatment record contains no indication that his problems with weight-bearing or the need for a walker or crutches would cease within the following week, and the Board finds his troubles with weight-bearing and his need for assistance likely continued into the twelfth month following surgery.  Accordingly, resolving doubt in his favor, the Veteran's convalescent period is extended to end on January 31, 2009.  38 C.F.R.§ 3.102.  


ORDER

An extension of a temporary total rating for convalescence to January 31, 2009, pursuant to 38 C.F.R. § 4.30, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


